Citation Nr: 1738946	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-20 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to herbicide exposure or as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.  He was awarded the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified at a video conference board hearing before the undersigned Veterans Law Judge (VLJ) in January 2013.  However, a hearing transcript could not be produced due to technical difficulties.  The Veteran did not reply to Board correspondence dated in June 2013 offering him a new hearing and his hearing request is thus deemed withdrawn.  

In February 2014, February 2015, August 2015, and May 2016 the Board remanded this issue for further development, including for the provision of a VA examination and addendum opinion regarding the etiology of his hypertension.  That development having been addressed, the case has since returned to the Board.


FINDING OF FACT

There is no probative evidence that the Veteran's hypertension was manifest in service or to a compensable degree within one year of service, or is otherwise attributable to service, including as due to PTSD or exposure to herbicides.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

In addition, hypertension will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303 (b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309 (a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The requirement of showing a continuity of symptomatology after service is a "second route by which a Veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id.  

VA regulations provide that certain diseases, such as ischemic heart disease but not hypertension, associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307 (a)(6) are met.  38 C.F.R. § 3.309 (e).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a).  The lists of diseases that are presumed to be related, or due to, herbicide exposure are updated by the Secretary based on information provided by the National Academy of Sciences (NAS).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924 - 47,928 (Aug. 10, 2012).

Although the Veteran served in the Republic of Vietnam while on active duty, presumptive service connection is not available under 38 C.F.R. § 3.309 (e) for hypertension, only ischemic heart disease.  The matter of direct service connection must still be considered, however, as well as whether it was manifest within the first post-service year.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (a Veteran is not precluded from establishing service connection with proof of actual direct causation). 

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran's service treatment records do not reveal findings of hypertension.  The Veteran's entrance exam showed a blood pressure reading of 110/80.  See August 1965 Entrance Exam.  His separation exam showed a blood pressure reading of 118/72.  See August 1968 Separation Exam.

The Veteran currently has a diagnosis of hypertension.  See May 2016 VA PHI Impact Assessment.  In June 2006, the Veteran reported having hypertension for the past 12-14 years.  See June 2006 VA Primary Care Initial Evaluation Note.  However, at the April 2014 VA C&P Examination the Veteran is reported to have stated that he had hypertension for the past 30 years.  See April 2014 VA C&P Examination Report; August 2010 Correspondence.  The RO sent the Veteran an August 2016 request for information on private treatment records dating back from the 1980's.  However, the Veteran did not provide a response to this request.  See February 2017 Supplemental Statement of the Case. 

The Veteran was afforded a VA C&P examination in April 2014.  The examiner found that the Veteran utilized the medication Valsartan daily to manage his blood pressure.  The examiner reported that upon examination, the Veteran had blood pressure readings of 143/69; 140/74; and 152/81 with an average reading of 145/74.  The examiner opined that the Veteran's hypertension was not related to service or due to Agent Orange exposure in Vietnam service.  She found that there was no medical evidence during service which showed that the Veteran was being monitored for elevated blood pressure readings.  The examiner further asserted that the Veteran's hypertension was diagnosed many years after service.  Moreover, the examiner reported that exposure to herbicides was not a risk factor that was strongly and independently associated with the development of hypertension.

Similarly, the March 2015 VA C&P Examination Report mentioned that according to the National Academy of Science (NAS), while there was limited or suggestive evidence to suggest a correlation between Agent Orange and hypertension, the NAS could not distinguish the possibility of a small increased risk for hypertension due to herbicide exposure from more prevalent scientifically established risk factors in evaluating the risk to individual veterans.  Further, the September 2014 VA examiner and the March 2015 examiner stated there was no medical consensus regarding a relationship between PTSD and the development or permanent aggravation of hypertension. 

In the September 2016 VA C&P Examination Report, the examiner opined that the Veteran's hypertension was less likely than not proximately due to, the result of, or aggravated by his service-connected PTSD. The examiner found the Veteran to have blood pressure readings within the range of 141/76 to 137/75 from June 2016 through August 2016.  See September 2016 VA C&P Examination Report.  Additionally, the examiner noted that the Veteran was first diagnosed with hypertension in 1992 but had suffered severe PTSD since his time in the military.  The Veteran's PTSD increased in severity to such a degree that it resulted in unemployability in April 2007.  Conversely, the examiner found that the Veteran's hypertension maintained the categorization of well-controlled hypertension.  Id.  As such, the examiner found that as the Veteran's hypertension did not manifest any signs of worsening during this time period, one could not make the case that it was caused or aggravated by his PTSD.  The examiner also reported that the Veteran has been able to control his blood pressure with only one blood pressure medication, which far exceeds the national standard on blood pressure control.  The examiner therefore concluded that the idea the Veteran's blood pressure progressed beyond its natural progression could not be substantiated.

In the December 2016 VA C&P Examination Report, the examiner found that the Veteran's hypertension was less likely than not incurred in service.  He explained that there was no evidence of a diagnosis or treatment for hypertension in service or within one year of separation.  He also stated that hypertension was not considered a presumptive diagnosis for Agent Orange exposure, and there was no evidence of obvious risk factors in service which could have predisposed the Veteran to hypertension.  He further asserted that he was unaware of any scientifically-based medical literature or general medical consensus that would provide evidence that Agent Orange exposure would predispose the development of hypertension.   

The April 2014, September 2016, and December 2016 VA opinions provided adequate rationale for the findings and considered all the relevant medical and lay evidence of record, including the NAS report and other medical literature.  Therefore, the Board assigns high probative weight to these opinions.  

Based on the evidence of record, the Veteran has not stated and there is no evidence suggesting that his hypertension manifested during service or within one year of service separation.  Further, there is no evidence that these conditions were noted in service or within one year of separation.  The April 2014 VA examiner also found that the Veteran's current disability had its onset many years after service, given the evidence of record and the lapse of time between the Veteran's service and diagnosis.  See 38 C.F.R. § 3.303(b).  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability; Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  See also April 2014 VA C&P Examination Report (reporting the Veteran was first diagnosed with hypertension 30 years prior); September 2016 VA C&P Examination Report (noting the Veteran was diagnosed in 1992).  In addition, none of the VA or private providers attributed the onset of the Veteran's hypertension to within one year of the Veteran's separation from service, PTSD, or Agent Orange.  See 38 C.F.R. §§ 3.303(b), 3.307 (a), 3.309(a), 3.310 (2016).  

While the Veteran is competent to describe his symptoms, without medical training, he has not demonstrated the competency to opine on matters requiring medical expertise, such as the etiology or natural progression of hypertension.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (Fed. Cir. 2007).  As such, the Board assigns little probative weight to the Veteran's assertions that his hypertension is related to his military service, to include herbicide exposure, or to his service-connected PTSD.  

In regard to continuity of symptoms, the Board finds that the Veteran's disability is properly afforded such consideration, as hypertension is an enumerated condition under 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d at 1331.  The Board acknowledges the Veteran's assertion that he has had hypertension continuously since service.  However, the Board notes that these assertions are not consistent with the Veteran's report of having hypertension for the past 12-14 years in a June 2006 VA treatment record or his report of having hypertension for the past 30 years at his April 2014 VA C&P Examination.  The Board does not find that the lay statements of hypertension since service constitute credible evidence of a nexus between the Veteran's military service and the currently diagnosed disability.  As discussed above, the most probative medical opinions concluded that hypertension is not due to the Veteran's period of active service.  Therefore, the Board places more probative value on the April 2014 VA examination in determining the etiology of the Veteran's condition.  

Accordingly, the preponderance of the evidence weighs against a relationship between hypertension and service or a service-connected disability.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hypertension is denied.  See 38 U.S.C. A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for hypertension, to include as secondary to PTSD and herbicide exposure, is denied.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


